~ecteral 'EJ'eten'.~'fS''V'                 UUl..,Ullltlll   u~   r-m::u   v:.J/LJ../LJ..   ,...Clyt J.. UI"    ~uthern Utstnct
                                                                    52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK , INC.                                                            Tel: (212) 417-8700 Fax: (212) 571-0392.


David E. Parron                                                                                        Southern District of N~w ~,rk

Exc-c1'ri,,e Director                                                                                      Jennife r L. Brown
                                                                                                               A fl(I0\.(')1'11-Chrrrgi•



                                                                      May 21, 2021




         BYECF
         Honorab le Colleen McMahon
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007


                    Re: United States v. Christian De La Torre Villavazo
                    20 Cr. 584 (CM)                                                                                              ~-        USDCSDNY
                                                                                                                                           DOCUMENT
                                                                                                                                           ELECTRONICALLY FILED
         Hono rable Judge McMa ho1 , , ~, , • _J
                                                             -•                                                                            DOC#: _ _ _ _~------
                I write to request that the Court modify Mr. De La Torre's bail conditions to
         allow him to participate in an overnight religious celebration of Pesach Shenni
                                                                                                                                                     5JJ.1 }F;H•
                                                                                                                                           DATE FILED:
         (Seco nd Passover), organized by his church in Tucson, Arizona. Exhibit A (Letter
         from Rev. Alfred Kerr) . The celebration would take place Th ursday, May 27, 2021
         to Sunday, May 30 , 2021 , on a public ca mpground on Mount Lemmon, AZ 856 19.
         Pretrial opposes the modification as a matter of policy for all individuals on location
         monitoring. The Government defers to Pretrial.

                Since, April 13, 2020, Mr. De La Torre has been under Pretrial supervision
         with the following conditions: A $25,000 personal recognizance bond co-signed by
         two FRPs; home detention in Tucson, AZ enforced by location monitoring; travel
         limited to SDNY/EDNY and District of Arizona; surrender travel documents (and
         no new applications); no contact with co-defendants except in the presence of
         counsel; Pretrial Supervision as directed by PTS. He has been compliant with his
         conditions of release.

                 If the Court grants this request, Mr. De La Torre would travel with me mbers
         of his church to a public camping grou nd on Mount Lemmon, AZ, just north of
         Tucson, Arizona, where Mr. De La Torre lives. He would be accompanied by
         Revere nd Kerr, the Senior Pastor at Tucson Faith Assembly of God. Reverend Kerr
         is also one of the co-signers to Mr. De La Torre's bond and has provided housing to
         Mr. De La Torre and his family on chu rch grounds since Mr. De La Torre's arrest.
         Mr.' De La Torre a nd other church members would observe P esach Shenni together
         at Mou nt Lemmon from May 27, 202 1 to May 30, 2021. He would immediately
         \..,c:l::>t::' .J. .L V•\.,J•UU~O't·\..,IVI   UU\..Ulllt:lll   u~   lllt:U V~IL.J.IL.J.   r-a~t::'   LUI.)



return home on May 30.

      This is an important religious holiday for Mr. De La Torre, and he hopes to
have the opportunity to observe it during this event organized by his Church. As
noted above, he has been compliant on pretrial release.

      Thank you for your consideration of this request.

                                                                               Respectfully Submitted,


                                                                               /s/
                                                                                Zawadi Baharanyi
                                                                               Assistant Federal Defender
                                                                                917-612-2753



                            So Ordered:


                            HONORABLE COLLEEN MCMAHON
                            UNITED STATES DISTRICT JUDGE



cc: AUSA Ni Qian/Elizabeth Espinosa.
     ucson Faith Assembly of God Church
     35 E. Elvado Rd.
     ucson Az, 85756

                                                                                                      05/05/2021
    To whom it may concern,


    My name is Alfred Kerr and rm the senior pastor of Tucson Faith Assembly of God. May this letter serve as
    a reference for Mr. Christian Omar De La Torre for permission to bbse(\!e the following faith based Hoftday:
    Pesach Shennt (2nd Passover), As a JeWish Christian community we are commanded by God to celebrate
    and observe several feast days that are important to us as believers. This year we will cerebrate the holida
    as we usualfy do camping as a church on the following dates:
         • Thursday May 27, 2021 - Sunday May 30, 2021
    We will be camping at a public campground on Mount Lemmon AZ85619 1 dose to the University of
    Arizona observatory. a mountain here in.our city: These are the coordinates (32.416420, -110.731375}.
    As a pastor its always my desire that (all) our church community can participate to~ether and he is no
    exception.
    We thank you beforehand for your consideration of atlowing Mr. Christian Omar De La Torre to participate
    with his family and church family during these important holidays

    If you have any further questions please fee·I free to contact me by email or phone, betow is my information
    it's easier to reach me on my cell phone.




    Tucson Faith Assembly of God
-    ••-.u•ur.   sior.
